 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5                                               ***
 6    PETER QUINN ELVIK,                                   Case No. 3:04-cv-00471-GMN-WGC
 7                                      Petitioner,
             v.                                                       ORDER
 8
      DON BUNCE, et al.,
 9
                                     Respondents.
10

11          Good cause appearing, Petitioner Peter Quinn Elvik’s unopposed first Motion to Extend
12   Time (ECF No. 158) is GRANTED. Petitioner has until May 19, 2021, to respond to Respondent’s
13   motion for relief from judgment (ECF No. 157).
14          DATED this19
                       _ day of May 2021.
15

16
                                                          GLORIA M. NAVARRO
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                      1
